Citation Nr: 1611486	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to June 1977, December 1981 to December 2003, and from September 2009 to September 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, a video conference hearing was held before the undersigned.  A transcript is in the record.

The Board notes that service connection for hearing loss in the left ear was denied by the RO in January 2005, and this determination became final.  In light of the fact the Veteran had an additional period of service following this determination, the additional service treatment records warrant de novo review of the claim.  See 38 C.F.R. § 3.156(c).


FINDING OF FACT

The Veteran's hearing loss in his left ear is related to in-service noise exposure.


CONCLUSION OF LAW

Hearing loss in the left ear was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The record shows the Veteran served in an air operations squadron and was a bomber navigator.

The Veteran's service treatment records show he was administered numerous audiograms.  Some tests show the Veteran had a hearing loss in the left ear.  

A VA examination was conducted in July 2004.  The Veteran reported he was a crew member on large bombers and that he was continually exposed to jet noise.  An audiogram revealed that the hearing threshold levels in decibels in the left ear were 10, 15, 10, 20 and 25 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.   The diagnosis was he had normal hearing in the left ear.

On VA audiometric examination in September 2011, the hearing threshold levels in decibels were 20, 20, 20, 30 and 35 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.   Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The diagnosis was the Veteran's hearing loss in the left ear was non-disabling, per 38 C.F.R. § 3.385.

Following the November 2015 hearing, the Veteran submitted the results of a private audiogram conducted in December 2015.  The test disclosed that the hearing threshold levels in decibels were 25, 30, 30, 40 and 45 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The examiner stated the test showed the Veteran had a mild to moderate sensorineural hearing loss in the left ear.

Service connection has been established for tinnitus and hearing loss in the right ear.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

It is not disputed that the Veteran was subjected to acoustic trauma during service.  Although he did not have hearing loss disability while in service, some audiograms did show a hearing loss was present in the left ear during service.  The recent private audiometric examination shows that he now has a hearing loss disability in the left ear.  Under the circumstances of this case, the Board concludes that the Veteran's left ear hearing loss had its inception in service.  Accordingly, service connection for hearing loss in the left ear is warranted.


ORDER

Service connection for hearing loss in the left ear is granted. 



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


